Citation Nr: 0309887	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to June 3, 1998, for 
the grant of a 10 percent rating for a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for a deviated 
nasal septum, effective June 3, 1998.  

The veteran testified at a videoconference hearing before a 
Veterans Law Judge in February 2000, and the case was 
remanded to the RO in February 2001.  The Veterans Law Judge 
subsequently left the Board and the veteran was offered the 
opportunity to appear for another hearing.  He provided 
additional testimony on the issue at another videoconference 
hearing before the undersigned Veterans Law Judge in January 
2003.  For the reasons explained below, another Remand is 
necessary.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that the case is not yet ready for appellate 
disposition.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); see also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

This matter arises from an appeal filed by the veteran to a 
rating decision dated in July 1999, prior to the effective 
date of the VCAA.  The case was remanded to the RO in 
February 2001 and was subsequently returned to the Board.  
However, the record shows that the RO has not referenced or 
discussed the VCAA in readjudicating the veteran's claim for 
entitlement to an earlier effective date, and the veteran has 
not been provided the provisions of the new law and 
regulations.  In particular, the record does not show that 
the RO provided notice of the VCAA to the veteran and his 
representative, including the division of responsibilities 
between VA and the claimant in obtaining evidence pertaining 
to this claim, either by a notice letter of its own or by 
adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Such 
notice has been deemed mandatory by the Court.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law and the 
Federal Circuit's holding in Disabled 
American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 
7316 (Fed. Cir. May 1, 2003).  

2.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for entitlement to an effective date 
prior to June 3, 1998, for the grant of a 
10 percent rating for a deviated nasal 
septum.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


